Citation Nr: 0124103	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-22 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to October 20, 
1997, to include entitlement to an effective date prior to 
October 27, 1997 for the assignment of a 100 percent rating 
for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two adult daughters


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  

A July 1990 rating decision granted service connection and an 
initial 10 percent rating for PTSD from February 5, 1988, and 
a December 1991 rating decision continued the 10 percent 
rating.  These decisions became final because the RO notified 
the veteran of each decision by letter, and he did not 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a).  A December 1997 rating decision granted a 
temporary total rating for hospitalization from October 20, 
1997 to April 20, 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from subsequent rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In addition to granting a temporary total 
rating for hospitalization from May 1, 1998 to July 1, 1998, 
the June 1998 rating decision continued the 10 percent rating 
for PTSD from July 1, 1998.  An August 1998 rating decision 
increased the rating to 50 percent from August 1, 1998, and a 
September 1998 rating decision increased the rating to 100 
percent from October 20, 1997.  In an October 1998 notice of 
disagreement, the veteran contended that a rating in excess 
of 10 percent was warranted prior to October 20, 1997.  The 
October 1999 and March 2000 statements of the case denied 
entitlement to an earlier effective date for the grant of the 
increased ratings, and the veteran filed a timely substantive 
appeal.  


FINDINGS OF FACT

1.  The RO notified the veteran of the July 1990 rating 
decision that granted service connection and an initial 10 
percent rating for PTSD from February 5, 1988 by letter dated 
August 1, 1990; the veteran did not appeal.  

2.  The RO notified the veteran of the December 1991 rating 
decision that continued the 10 percent rating for PTSD by 
letter dated December 26, 1991; the veteran did not appeal.  

3.  The old criteria for PTSD in effect prior to November 7, 
1996 and the new criteria in effect since November 7, 1996 
are equally favorable to the veteran.  

4.  The medical evidence prior to October 20, 1997 shows that 
the veteran complained of insomnia, nightmares, and 
increasing anger and that his PTSD symptoms manifested as 
slow cognitive functions, slow and monotonous speech, sad and 
angry mood, and constricted affect, which definitely impaired 
his ability to establish and maintain effective work 
relationships.  

5.  The medical evidence prior to October 20, 1997 shows that 
the veteran was oriented as to time and place without gross 
impairment in thought processes and without persistent 
delusions and hallucinations.  

6.  On January 27, 1998, the RO received the initial written 
claim for a rating in excess of 10 percent; October 20, 1997 
was subsequently assigned as the effective date for the grant 
of the 100 percent rating for PTSD.  

7.  The July 30, 1996 and October 17, 1996 records of VA 
treatment received by the RO in the interim of the December 
1991 rating decision and receipt of the January 27, 1998 
claim may be considered informal claims for an increased 
rating.  

8.  On October 20, 1997, the veteran was admitted to a 
Specialized Intensive PTSD Ambulatory Treatment Unit.  

CONCLUSIONS OF LAW

1.  The July 1990 and December 1991 rating decisions became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2000).  

2.  The criteria for a 30 percent rating for PTSD from July 
30, 1996 to October 20, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.2, 4.130, Diagnostic Code 9411 (2000) 
(effective November 7, 1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).  

3.  The criteria for an effective date prior to October 20, 
1997 for the grant of the 100 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.2, 
4.130, Diagnostic Code 9411 (2000) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran filed lay statements with 
the RO and provided sworn testimony at a February 2000 
regional office hearing.  The RO's August 1994 letter to the 
veteran, the June 1998, August 1998, September 1998, and 
March 1999 rating decisions, and the October 1999 and March 
2000 statements of the case informed the veteran of the 
evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

A July 1990 rating decision granted service connection and an 
initial 10 percent rating for PTSD from February 5, 1988.  
The RO notified the veteran of the decision by letter dated 
August 1, 1990 and specifically told the veteran to advise 
the RO if he wished to continue his appeal.  The July 1990 
assignment of the initial 10 percent rating from February 5, 
1988 became final on August 1, 1991, because the veteran did 
not appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  Later, a December 1991 rating 
decision continued the 10 percent rating for PTSD, and the RO 
notified the veteran of the decision by letter dated December 
26, 1991.  The December 1991 continuation of the 10 percent 
rating became final on December 26, 1992 because the veteran 
did not appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).

After the December 1991 decision became final, the veteran and 
his representative waited over five years to file a claim that 
evidenced a belief in entitlement to a rating in excess of 
10 percent prior to October 20, 1997.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2000).  The veteran and his representative filed the 
following: 1) January 1998 statements, received by the RO on 
January 27, 1998 and February 3, 1998; 2) a March 1998 
statement, received by the RO on or after March 11, 1998; 
3) July 1998 statements, received by the RO on July 14, 1998 
and July 26, 1998; 4) a September 1998 statement, received by 
the RO on or after September 14, 1998; 5) an October 1998 
notice of disagreement, received by the RO on December 29, 
1998; 6) a June 1999 statement, received by the RO on June 30, 
1999; 7) a November 1999 statement, received by the RO on or 
after November 22, 1999; 8) a written statement and testimony, 
received by the RO at the February 23, 2000 hearing; and 
9) the September 2001 appellant's brief, received by the RO on 
or after September 5, 2001.  

VA treatment records filed with the RO after the final 
December 1991 rating decision may also be construed as 
additional claims for an increased rating.  Once a formal 
claim for compensation has been allowed, as in this case, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  38 
C.F.R. §§ 3.155(a), 3.157(b)(1) (2000).  Moreover, VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, VA treatment records from July 30, 1996 and October 17, 
1996 constitute informal claims for an increased rating.  The 
July 30, 1996 VA examiner noted the veteran's slow cognitive 
functions, slow and monotonous speech, sad and angry mood, and 
constricted affect, and the veteran complained of insomnia, 
nightmares, and increasing anger.  On October 17, 1996, 
another VA examiner noted the veteran's sad speech, tearful 
mood, and complaints of insomnia, nightmares, irritability, 
and increasing marital stress.  Thus, the first informal claim 
for an increased rating for PTSD was received by the RO on 
July 30, 1996.  

The evidence reflects that the veteran was admitted to a 
Specialized Intensive PTSD Ambulatory Treatment Unit on 
October 20, 1997 for treatment of his PTSD and the PTSD 
Residential Rehabilitation Program; he was discharged on July 
2, 1998.  By rating action of September 1998, the rating 
assigned for the veteran's PTSD was increased to 100 percent, 
effective from October 20, 1997.    

While the appeal was pending, the rating criteria for PTSD 
were revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000.  Thus, 
for the period prior to November 7, 1996, the Board will 
apply the old criteria for PTSD, and for the period from 
November 7, 1996 to October 20, 1997, the Board will apply 
the more favorable of the old criteria and the new criteria 
for PTSD.

Under the old criteria in effect prior to November 1996, a 10 
percent evaluation is warranted when there is less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 30 percent rating is warranted under the old criteria prior 
to October 20, 1997 because the medical evidence shows 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  On July 30, 
1996, a VA examiner noted the veteran's slow cognitive 
functions, slow and monotonous speech, sad and angry mood, 
and constricted affect, and the veteran complained of 
insomnia, nightmares, and increasing anger.  On October 17, 
1996, another VA examiner noted the veteran's sad speech, 
tearful mood, and complaints of insomnia, nightmares, 
irritability, and increasing marital stress.  Resolving all 
reasonable doubt in the veteran's favor, a 30 percent rating 
is warranted prior to October 20, 1997 because PTSD symptoms 
definitely impaired the veteran's ability to establish and 
maintain effective work relationships with customers and 
other employees.  

A rating higher than 30 percent is not warranted under the 
old criteria because the medical evidence prior to October 
20, 1997 does not show considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and considerable 
industrial impairment by reason of psychoneurotic symptoms.  
Instead, the veteran's thoughts were logical and goal-
directed on July 30, 1996, and there were no psychotic 
symptoms on October 17, 1996.  

Likewise, a rating higher than 30 percent is not warranted 
under the new criteria from November 7, 1996 to October 20, 
1997.  Under the new criteria for PTSD effective since 
November 1996, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2000).  

The record reflects that a rating higher than 30 percent is 
not warranted under the new criteria from November 7, 1996 to 
October 20, 1997.  Although the veteran spoke slowing and 
monotonously, his speech was not intermittently illogical, 
obscure, or irrelevant.  The veteran was also oriented as to 
time and place without gross impairment in thought processes 
or persistent delusions and hallucinations.  His thoughts 
were goal-directed and logical, and there were no psychotic 
symptoms noted prior to October 20, 1997.  Nor did the 
medical evidence show total occupational and social 
impairment, obsessional rituals that interfered with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); or memory loss for 
names of close relatives, own occupation, or own name.  

The evidence does not reflect that the degree of disability 
due to PTSD more nearly approximated the criteria for a 
higher rating prior to October 20, 1997.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  In this case, the symptomatology 
associated with the veteran's PTSD did not more nearly 
approximate the criteria for a higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b); 66 Fed. Reg. at 
45, 620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).  

The effective date for the grant of a 30 percent rating for 
PTSD will be July 30, 1996.  The effective date of an 
evaluation and award of disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year of such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(2) (2000).  The increase in disability was 
factually ascertainable on July 30, 1996, which treatment 
date also constituted the date of receipt of the first 
informal claim for benefits.  See 38 C.F.R. §§ 3.155(a), 
3.157(b)(1) (2000).  

Because a rating higher than 30 percent is not warranted 
prior to October 20, 1997, it follows that an effective date 
prior to October 20, 1997, for the grant of the 100 percent 
rating for PTSD must also be denied.  


ORDER

Entitlement to a 30 percent rating for PTSD is granted from 
July 30, 1996 to October 20, 1997, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to an effective date prior to October 20, 1997, 
for the grant of the 100 percent rating for PTSD is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

